Exhibit 99.1 SilverCrest Announces Q1 Production 201,101 Ounces Silver and 7,545 Ounces Gold NYSE MKT: SVLC; TSX:SVL For Immediate Release VANCOUVER, BC - April 15, 2014 – SilverCrest Mines Inc. (the “Company”) is pleased to announce silver and gold production numbers for the first quarter of 2014 from its 100% owned Santa Elena Mine located in Sonora, Mexico. For additional information and to view photos and videos, please visit the Company’s website at www.silvercrestmines.com. Production Highlights of Q1, 2014 vs. Q1, 2013; · Silver production of 201,101 ounces; a 31% increase. · Gold production of 7,545 ounces; a 4% increase. · Silver equivalent(1) production of 653,801 ounces; a 17% increase. · Waste to ore ratio of 0.94 was consistent with the mine plan; a 78% decrease. · Ore Tonnes crushed decreased 21% to 200,982 tonnes with throughput averaging 2,233 tpd. · Average grades loaded on pad increased from 62.1gpt to 86.8 gpt (40%) for silver and from 1.54 to 1.79 gpt (16%) for gold. N. Eric Fier, President and COO stated; “During the first three months of 2014, Santa Elena experienced lower ore and waste tonnes mined from the open pit as it approached the end of its mine life. However, metal production exceeded corporate guidance projections for the quarter. The Company continues to focus on the completion stages of the Santa Elena Expansion Plan which should significantly increase our annual precious metal production starting in mid-2014. The recently announced pit closure at Santa Elena may have some impact on Q2 production but SilverCrest maintains the previously announced 2014 corporate production guidance of 3.3 to 3.6 million ounces AgEq (60:1).” Santa Elena Mine Operating Statistics: Q1 2014 Q1 2013 % Change Q4 2013 % Change Silver ounces produced 31
